—Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered June 20, 1994, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to concurrent terms of 2 to 6 years, unanimously affirmed.
Since defendant’s offer of proof failed to establish the relevance of the witness’s prospective testimony, the court’s refusal to permit defendant to call the witness was proper (People v Arroyo, 77 NY2d 947, 948). To the extent that the proffered testimony may have corroborated defendant’s own testimony, it did so only as to collateral matters (People v Perez, 236 AD2d 298, Iv denied 89 NY2d 1039). In any event, any error in precluding such testimony was harmless given that the testimony could not have affected the verdict.
Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.